           Case 2:20-cv-00332-APG-DJA Document 47 Filed 07/29/20 Page 1 of 2



     Steven A. Alpert, NV Bar # 8353
1
     PRICE LAW GROUP, APC
2    5940 S Rainbow Blvd,
     Las Vegas, NV 89118
3
     T: (866) 881‐2133
4    F: (866) 401-1457
     E: alpert@pricelawgroup.com
5    Attorneys for Plaintiff,
6    Gregorio Guevara Andrade

7                               UNITED STATES DISTRICT COURT
8
                                     DISTRICT OF NEVADA

9
     Gregorio Guevara-Andrade,                    Case No.: 2:20-cv-00332-APG-DJA
10
                   Plaintiff,
11                                                STIPULATION AND ORDER FOR
            v.
12                                                DISMISSAL WITH PREJUDICE AS TO
                                                  DEFENDANT AMERICREDIT
13   Experian Information Solutions, Inc.,
                                                  FINANCIAL SERVICES, INC. d/b/a
     Prestige Chrysler Jeep Dodge, LLC, and
14
                                                  GENERAL MOTORS FINANCIAL
     Americredit Financial Services, Inc.,
                                                  COMPANY, INC.
15
     d/b/a/ General Motors Financial
     Company, Inc.
16
                   Defendants.
17

18

19          Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Gregorio Guevara-

20   Andrade (“Plaintiff”) and Defendant Americredit Financial Services, Inc., d/b/a General
21
     Motors Financial Company, Inc. (“GM”), by and through undersigned counsel, hereby
22
     stipulate that this action and all claims and defenses asserted therein be dismissed with
23

24   prejudice as to Defendant GM only. The parties have further stipulated that each party
25   shall bear their own attorneys’ fees, costs, and expenses.
26
                            IT IS SO ORDERED.
27
     DATED: July 29, 2020                              ______________________________
28                                                     UNITED STATES DISTRICT JUDGE


                                                 -1-
           Case 2:20-cv-00332-APG-DJA Document 47 Filed 07/29/20 Page 2 of 2




1
     RESPECTFULLY SUBMITTED,
2
      /s/Steven A. Alpert                           /s/Matthew R. Tsai
3
      Steven A. Alpert, NV Bar # 8353               J Christopher Jorgensen
4     PRICE LAW GROUP, APC                          Nevada Bar No. 5382
      5940 S Rainbow Blvd,                          Matthew R. Tsai
5     Las Vegas, NV 89118                           Nevada Bar No. 14290
6     T: (866) 881‐2133                             LEWIS ROCA ROTHGERBER
      F: (866) 401-1457                             CHRISTIE LLP
7     E: alpert@pricelawgroup.com                   3993 Howard Hughes Pkwy, Suite 600
8
      Attorneys for Plaintiff,                      Las Vegas, NV 89169
      Gregorio Guevara Andrade                      T: 702-949-8200
9                                                   E: cjorgensen@lrrc.com
                                                    E: mtsai@lrrc.com
10
                                                    Attorneys for Defendant Americredit
11                                                  Financial Services d/b/a GM Financial
12

13

14                                             IT IS ORDERED
15

16
                                               Hon. Andrew P. Gordon
17                                             UNITED STATES DISTRICT JUDGE
18
                                               DATED:
19

20

21                                CERTIFICATE OF SERVICE

22

23
            I hereby certify that on July 29, 2020, I electronically filed the foregoing with the

24   Clerk of the Court using the ECF system, which will send notice of such filing to all
25
     attorneys of record in this matter.
26

27          /s/Jacey Gutierrez
28



                                                 -2-
